Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 30, 1975, which affirmed a referee’s decision sustaining the Industrial Commissioner’s initial determination that the claimant was disqualified from benefits because she voluntarily left her employment to follow her spouse to another locality. Following the initial determination, the claimant contended that she had been laid off from work by her former employer and had relocated while so unemployed. In support of this contention she asserted that she had registered for benefits in New York before relocating in Florida and then filing an interstate claim. The present record contains a fact-finding report signed by the claimant and dated November 5, 1974 which recites that she had left her job to follow her husband to Florida. It also contains an initial interstate claim signed by the claimant and dated August 29,1974 which recites there had been a prior claim filed in Brooklyn and also recites that she had voluntarily quit her last employment. Further, the record contains a form apparently used for out-of-State claims which was completed by the employer without any notation as to why the claimant was unemployed but in the "Remarks” section notes the claimant had "moved to Florida”. Upon the present record the contradictory statements of the claimant as to why she became unemployed created issues of credibility for the board and its *791determination is supported by substantial evidence. Decision affirmed, without costs. Herlihy, P. J., Sweeney, Main, Larkin and Reynolds, JJ., concur.